Citation Nr: 0906016	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-07 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportionment of the Veteran's VA benefits to the appellant 
on behalf of his daughter, M, in the calculated amount of 
$762.00. 

(The issue of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile will be addressed in a separate 
decision.)  




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.  
The appellant is the paternal aunt and former custodian of 
the Veteran's daughter M. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 decision 
by the Committee on Waivers and Compromises (Committee) of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, (hereinafter RO) which denied the 
appellant's claim of entitlement to a waiver of recovery of 
an apportionment of the Veteran's VA benefits on behalf of 
his daughter who was formerly in her custody.  


FINDINGS OF FACT

1.  Effective from June 1, 2000, the appellant was awarded an 
apportionment of the Veteran's VA benefits on behalf of his 
daughter M for whom she was awarded custody in May 2000. 

2.  On November 21, 2000, the appellant informed the RO that 
M was no longer living with her and was in the custody of the 
Ashtabula County Children Services Board.

3.  A letter from the Ashtabula County Children Services 
Board received in December 2000 indicated that M was received 
in their custody from December 11, 2000. 

4.  By letter in March 2001, the RO informed the appellant 
that they had received notice from the Ashtabula County 
Children Services Board that M was in their custody, and that 
it was proposed to terminate the appellant's apportionment of 
the Veteran's VA benefits on M's behalf effective from 
January 1, 2001; this letter informed the appellant that this 
adjustment would result in an overpayment of benefits which 
had been paid to her.  

5.  A July 13, 2001, letter to the appellant from the RO 
indicated that her apportionment had been terminated 
effective from January 1, 2001, and that because of this 
change she had been paid too much and would be informed 
shortly of the amount of the overpayment. 

6.  The appellant did not did not engage in bad faith in the 
creation of the overpayment.

7.  There was not a significant degree of fault on the part 
of the appellant in the creation of the overpayment and 
recovery of the indebtedness would result in undue hardship 
to the appellant.  


CONCLUSION OF LAW

Recovery of the overpayment of the apportionment of the 
Veteran's VA benefits to the appellant on behalf of his 
daughter M in the calculated amount of $762.00 would be 
against equity and good conscience, and recovery of the 
overpayment in question is waived.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the VCAA and 
implementing regulations do not apply in waiver cases, such 
as the instant case.  See Barger v. Principi, 16 Vet. App. 
132 (2002).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the Veteran and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of the 
indebtedness.  38 U.S.C.A. § 5302(c). 

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of 
the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) has invalidated the use of the above-cited phrase as 
an appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in the circular 
was inconsistent with the regulation and cannot be an 
appropriate basis for a bad faith determination.  Id.  

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government. It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2008).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be 
inclusive, consist of:  (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the Veteran; (5) the unjust 
enrichment of the Veteran; and (6) whether the Veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

With the above criteria in mind, the relevant evidence will 
be summarized.  The RO received notification from the 
Ashtabula County Children Services Board in May 2000 that M 
had been placed with the appellant, and effective from June 
1, 2000, the appellant was awarded an apportionment of the 
Veteran's VA benefits on behalf of M.  On November 21, 2000, 
the appellant telephoned the RO to inform them that M was no 
longer living with her and was in the custody of the 
Ashtabula County Children Services Board.  A letter from the 
Ashtabula County Children Services Board received on December 
28, 2000 indicated that M was received in their custody from 
December 11, 2000.  By letter in March 2001, the RO informed 
the appellant that they had received notice from the 
Ashtabula County Children Services Board that M was in their 
custody, and that it was proposed to terminate the 
appellant's apportionment of the Veteran's VA benefits on M's 
behalf effective from January 1, 2001.  This letter also 
informed the appellant that this adjustment would result in 
an overpayment of benefits which had been paid to her.  A 
July 13, 2001, letter to the appellant from the RO indicated 
that her apportionment had been terminated effective from 
January 1, 2001, and that because of this change she had been 
paid too much and would be informed shortly of the amount of 
the overpayment.  

Thereafter, according to the February 2002 decision by the 
Committee, the appellant was notified by letter dated July 
28, 2001, (this letter is not of record) that the overpayment 
in question was $762.00.  The Committee also stated that this 
letter informed the Veteran of her appellate rights with 
regard to a possible waiver of recovery of this overpayment.  
A request for waiver of recovery of the debt in question was 
received from the appellant in August 2001 in which she 
detailed some financial hardships, to include the fact that 
she was homeless at the time.  She submitted a Financial 
Status Report indicating that monthly expenses exceeded 
monthly income by approximately $350.00.  The Committee found 
that the appellant did not engage in bad faith with respect 
to the creation of the overpayment in question but denied the 
appellant's request for a waiver, finding that she was at 
fault in the creation of the overpayment because she did not 
report to VA in a timely manner that her niece M had left her 
household.  After considering all the elements of equity and 
good conscience, it was also determined that repayment of the 
debt would not cause undo hardship.  

The Board, after an independent review of the record, concurs 
with the  determination by the Committee that the appellant 
did not engage in bad faith with respect to the creation of 
the overpayment.  Therefore, waiver is not precluded under 
the provisions set forth in 38 U.S.C.A. § 5302(a).  With 
respect to the degree of the appellant's fault in the 
creation of the overpayment, as indicated above, the 
appellant notified the RO that M was no longer in her custody 
in November 2000 and over one month before receipt of the 
letter from the Ashtabula County Children Services Board in 
December 2000 indicating that the appellant was in their 
custody.  While this timeline does not prove that M was not 
in the custody of someone other than the appellant or the 
Children Services Board prior to December 2000, or even prior 
to the November 2000 notification from the appellant, the 
degree of the appellant's tardiness in informing VA that M 
was no longer in her custody is, at a minimum, unclear.  

Turning now to whether recovery of the indebtedness in 
question would be against equity and good conscience, as 
indicated above, the Financial Status Report completed by the 
appellant in August 2001 showed monthly expenses to exceed 
monthly income by over $350.  The appellant also indicated at 
that time that she was homeless.  She reported in November 
2003 that she had been unemployed since July 2003.  Given 
this information provided by the appellant as to her 
precarious financial situation, the Board finds that recovery 
of the debt in question would result in a financial hardship 
for her. 

In short, after carefully considering the entire record in 
this case, the Board concludes that recovery of the 
overpayment at issue in this case would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965.  Accordingly, it follows that 
entitlement to waiver of recovery of the indebtedness of 
762.00 is in order.  In arriving at its decision, the Board 
has resolved all doubt in favor of the appellant. 38 U.S.C.A. 
§ 5107.


ORDER

Waiver of recovery of an overpayment of an apportionment of 
the Veteran's VA benefits to the appellant on behalf of his 
daughter M in the calculated amount of $762.00, plus accrued 
interest, is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


